        4:19-bk-16629 Doc#: 58 Filed: 01/19/21 Entered: 01/19/21 16:19:51 Page 1 of 1
                                                                                                    SK    /304A
                                  UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF ARKANSAS
                                          CENTRAL DIVISION
In re: JEREMY F FAIRCHILD and ASHLEY M FAIRCHILD                                Case No: 4:19-bk-16629 J

                                OBJECTION TO CONFIRMATION OF PLAN
                            AS AMENDED PRE-CONFIRMATION ON 12/30/2020


     Comes now Mark T. McCarty, Standing Chapter 13 Trustee who would show the Court the following for
which relief is sought. It is reasonably believed and the proof will show that the Chapter 13 petition and plan
fail to comply with the following:
      1. 11 U.S.C. §1325(a)(1). The plan does not comply with the provisions of Chapter 13 and with
      the other applicable provisions of the Bankruptcy Code. Debtors' amended Schedule B fails
      to include a 5th bank account with an account number ending in 2699 which held a
      balance of approximately $2,978 at filing. Until Schedule B is amended to include this
      account and an amended Schedule C is filed to update Debtors' exemptions, the Trustee
      is unable to determine a best interest requirement for the case.

   Because the plan and petition fail to comply with applicable provisions of the Bankruptcy Code, the
case should be dismissed pursuant to 11 U.S.C. §1307 or the confirmation should be denied and the
debtor given an opportunity to submit a modified plan within reasonable time.

      PREMISES CONSIDERED, Mark T. McCarty , Standing Chapter 13 Trustee prays:
      1. That the Court set this objection for a hearing.
      2. That the Court either dismiss the Chapter 13 case pursuant to 11 U.S.C. §1307 or deny
      confirmation and grant the debtor a reasonable time in which to submit a modified plan .
      3. That the Chapter 13 Trustee be granted such other and further relief to which he may be entitled .

Dated: 1/19/2021                                                             /s/ Mark T. McCarty
                                                                           CHAPTER 13 TRUSTEE
cc:       Jeremy F Fairchild and
             Ashley M Fairchild
          P O Box 6692
          North Little Rock, AR 72124-6692
          Brian C Wilson (Noticed by ECF)
          P O Box 3098
          Little Rock, AR 72203
